Exhibit 5.1 September 19, 2012 Resource Capital Corp. 712 Fifth Avenue, 12th Floor New York, New York 10019 Re: Current Report on Form 8-K Ladies and Gentlemen: We serve as special Maryland counsel to Resource Capital Corp., a Maryland corporation (the “Company”), in connection with the sale and issuance by the Company of up to 8,500,000 shares (the “Firm Shares”) of common stock, $0.001 par value per share, of the Company (“Common Stock”), and an additional 1,275,000 shares of Common Stock covering overallotments (the “Option Shares” and, together with the Firm Shares, the “Shares”),pursuant to the Underwriting Agreement, dated September 7, 2012 (the “Underwriting Agreement”), by and among the Company, Resource Capital Manager, Inc., a Delaware corporation, and Deutsche Bank Securities Inc., for itself and as Representative of the several Underwriters named in Schedule I thereto.This opinion is being provided at your request in connection with the filing of the Current Report on Form 8-K (the “Form 8-K”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (collectively, the “Documents”): 1.The Registration Statement on Form S-3 (Reg. No. 333-174739) relating to the Shares, declared effective by the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), on June 21, 2011 (the “Registration Statement”), in the form in which it was filed with the Commission by the Company; 2.The Base Prospectus included in the Registration Statement, declared effective by the Commission under the Securities Act on June 21, 2011 (the “Prospectus”), and the final prospectus supplement to the Prospectus relating to the Shares, dated September 7, 2012 (the“Prospectus Supplement” and, together with the Base Prospectus, the “Prospectus”), in the forms in which they were filed with the Commission by the Company; Resource Capital Corp. September 19, 2012 Page 2 3.The charter of the Company (the “Charter”), certified as of a recent date by the State Department of Assessments and Taxation of Maryland; 4.The Bylaws of the Company (the “Bylaws”), certified as of the date hereof by the Secretary of the Company; 5.Resolutions adopted by the Board of Directors of the Company (the “Board”) relating to (a) the registration, sale and issuance of the Shares; and (b) the creation and delegation of authority to a Pricing Committee of the Board in connection with the sale and issuance of the Shares (the “Pricing Committee”), certified as of the date hereof by the Secretary of the Company; 6.Resolutions adopted by the Pricing Committee relating to the sale and issuance of the Shares, certified as of the date hereof by the Secretary of the Company; 7.The form of certificate representing the Shares, certified as of the date hereof by the Secretary of the Company; 8.The Underwriting Agreement, certified as of the date hereof by the Secretary of the Company; 9.A certificate of the SDAT as to the good standing of the Company, dated as of the date hereof; and 10.A certificate executed by Michael S. Yecies, Secretary of the Company, dated as of the date hereof. In expressing the opinion set forth below, we have assumed the following: 1.Each individual executing any of the Documents, whether on behalf of such individual or another person, is legally competent to do so. 2.Each individual executing any of the Documents on behalf of a party (other than the Company) is duly authorized to do so. 3.Each of the parties (other than the Company) executing any of the Documents has duly and validly executed and delivered each of the Documents to which such party is a signatory, and such party's obligations (including the Company’s) set forth therein are legal, valid and binding. Resource Capital Corp. September 19, 2012 Page 3 4.All Documents submitted to us as originals are authentic.All Documents submitted to us as certified or photostatic copies conform to the original documents.All signatures on all such Documents are genuine.All public records reviewed or relied upon by us or on our behalf are true and complete.All statements and information contained in the Documents are true and complete.There has been no oral or written modification or amendment to the Documents, or waiver of any provision of the Documents, by action or omission of the parties or otherwise. 5.The Option Shares will not be issued or transferred in violation of any restriction or limitation on transfer or ownership of Capital Stock (as defined in the Charter) contained in the Charter. 6.The Company will issue the Option Shares in accordance with the resolutions of the Board and the Pricing Committee and, prior to the issuance of any Option Shares, the Company will have available for issuance, under the Charter, the requisite number of authorized but unissued shares of Common Stock. 7.The Underwriting Agreement is a valid and legally binding contract that conforms to the description thereof set forth in the Prospectus. Based upon the foregoing, and subject to the assumptions, limitations and qualifications stated herein, it is our opinion that, upon issuance and delivery of the Option Shares as contemplated by the resolutions of the Board and the Pricing Committee and upon payment therefor, the Option Shares will be duly authorized, validly issued, fully paid and non-assessable. The foregoing opinion is limited to the substantive laws of the State of Maryland and we do not express any opinion herein concerning any other law.We express no opinion as to compliance with the securities (or “blue sky”) laws of the State of Maryland.The opinion expressed herein is subject to the effect of judicial decisions which may permit the introduction of parol evidence to modify the terms or the interpretation of agreements. We assume no obligation to supplement this opinion if any applicable law changes after the date hereof or if we become aware of any fact that might change the opinion expressed herein after the date hereof. This opinion is being furnished to you for submission to the Commission as an exhibit to the Form 8-K. Resource Capital Corp. September 19, 2012 Page 4 We hereby consent to the filing of this opinion as an exhibit to the Form 8-K.In giving this consent, we do not admit that we are within the category of persons whose consent is required by Section 7 of the Securities Act. Very truly yours, /s/ FOLEY & LARDNER LLP
